

115 S2702 IS: Business of Insurance Regulatory Reform Act of 2018
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2702IN THE SENATE OF THE UNITED STATESApril 18, 2018Mr. Scott (for himself, Ms. Baldwin, Mr. Rounds, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to clarify the authority of the Bureau of
			 Consumer Financial Protection with respect to persons regulated by a State
			 insurance regulator, and for other purposes.
	
 1.Short titleThis Act may be cited as the Business of Insurance Regulatory Reform Act of 2018. 2.Clarification to the authority of the Bureau with respect to persons regulated by a State insurance regulatorSection 1027(f) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5517(f)) is amended—
 (1)in paragraph (2)— (A)in the paragraph heading, by striking Description of activities and inserting Exceptions;
 (B)by striking Paragraph (1) and inserting the following:  (A)AuthorityParagraph (1); and
 (C)by inserting after subparagraph (A), as so designated, the following:  (B)LimitationWith respect to a person regulated by a State insurance regulator—
 (i)if that person is offering or providing a consumer financial product or service, the Bureau may not enforce this title with respect to that person to the extent that the person is engaged in the business of insurance; or
 (ii)if that person is subject to any enumerated consumer law or any law for which authorities are transferred under subtitle F or H, the authority of the Bureau to enforce that law with respect to that person shall be narrowly construed to the extent that the person is engaged in the business of insurance.; and
 (2)by adding at the end the following:  (4)Rule of constructionThe enforcement of this title shall be broadly construed in favor of the authority of a State insurance regulator with respect to a person regulated by the State insurance regulator..